Citation Nr: 0414207	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a chronic urinary 
tract infection, claimed as due to exposure to herbicides 
during service.

6.  Entitlement to service connection for a disability of the 
eyes, claimed as due to exposure to herbicides during 
service.

7.  Entitlement to service connection for a disability of the 
veins, claimed as due to exposure to herbicides during 
service.

8.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides during 
service.

9.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 and a November 2002 
rating decision by the Washington, D.C., Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In December 2003 the veteran appeared and testified at a 
personal hearing in Washington, D.C., before the undersigned 
Veterans' Law Judge.  A transcript of that hearing is of 
record.

As discussed in the following portion of this decision, the 
issues on appeal are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A lumbar or cervical spine disability was not present 
during the veteran's military service or within one year 
thereafter, and is not otherwise shown to be related to the 
veteran's military service.

2.  A March 1999 rating decision denied service connection 
for hearing loss.

3.  The evidence received since the March 1999 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's hearing 
loss claim.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A cervical spine disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  The March 1999 rating decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the March 1999 rating decision is 
new and material, and the veteran's claim of service 
connection for hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to his 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, including 
VA examinations and medical opinions that have addressed the 
veteran's contentions in this case.

In October 2001 the veteran was notified of the evidence he 
could submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not referenced any unobtained evidence that might aid 
spine his claims or that might be pertinent to the bases of 
the denial of his claims.  The Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.  As no spinal disability 
was noted during service or until many years thereafter, the 
Board finds that scheduling the veteran for a VA examination 
of the spine is not necessary in this case.  As such, the 
duty to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to the issues on 
appeal.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal (see Pelegrini v. Principi, 17 Vet. App. 412 
(2004)), notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

I.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date (July 2001), the 
earlier version of the law remains applicable in this case.

The veteran's claim of service connection for hearing loss 
was denied by a March 1999 rating decision.  Evidence 
received since the March 1999 rating decision includes a 
November 2001 VA audio examination and the veteran's December 
2003 Board hearing testimony.  The Board finds this new 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  See Hodge, 155 F.3d at 1363.  In other words, 
the Board finds that the evidence is new and material under 
38 C.F.R. § 3.156.  This issue will be addressed further in 
the remand portion of this decision.

II.  Service connection for a lumbar and cervical spine 
disability.

Service medical records indicate that in October 1969 the 
veteran "fell of a bunker" and hit his head behind and 
above the left ear; the impression was left scalp hematoma.  
The veteran's neck was non-tender and had full range of 
motion.  The veteran's June 1970 service separation 
examination revealed no spinal or neck disability.  The 
veteran specifically denied that he had back trouble of any 
kind on the medical history portion of his June 1970 service 
separation physical.

Private medical records reveal that the veteran was involved 
in an automobile accident in May 1986 that resulted in the 
veteran seeking treatment for neck and back pain.  The 
veteran reinjured his back in March 1991 while performing 
duties as a elevator mechanic's helper.  Degenerative joint 
disease of the lumbar and cervical spine has been noted.

With respect to the claim for service connection as a 
residual of exposure to Agent Orange, the Board notes that 
disorders which have been positively associated with Agent 
Orange do not include degenerative joint disease of the 
spine.  38 C.F.R. §§ 3.307, 3.309.  Further, the veteran has 
presented no competent medical evidence causally linking his 
spinal disabilities to exposure to Agent Orange in service.  
Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).

A review of the claims file reveals that there is simply no 
medical evidence of record supporting a causal connection 
between the veteran's lumbar and cervical spine disabilities 
and his military service.  The available medical records 
reveal that the veteran was not diagnosed with a lumbar or 
cervical spine disability until more than fifteen years 
following service.  As such, a claim of entitlement to 
service connection for spinal arthritis under the presumptive 
provisions of 38 U.S.C.A. § § 1101, 1112 and 1137 is not for 
application in this case.

The service personnel records demonstrate that the veteran 
was engaged in combat with the enemy while serving in 
Vietnam, and, in deciding this issue, the Board notes that 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to establish that injuries occurred in combat.  As 
noted, the veteran's separation examination report and other 
service medical records are associated with the claims file, 
and treatment for back complaints are not documented.  Even 
considering the provisions of 38 U.S.C.A. § 1154(b), the 
Board finds that the veteran's service connection claims must 
be denied as the requirement of a link shown by competent 
medical evidence between any current back disorder and any 
event from service is not presented.  Indeed, the competent 
medical evidence is against the veteran's claims for service 
connection.

In short, service connection for a lumbar and cervical spine 
disability is not warranted.


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened.


REMAND

The veteran is seeking entitlement to service connection for 
disabilities (skin, urinary tract infection, a disability of 
the eyes, a disability of the veins, and peripheral 
neuropathy) that he contends he developed as a result of 
exposure to herbicides during his service in Vietnam.  The 
veteran's exposure to herbicides is presumed in this case, 
and, upon reviewing the veteran's medical records and 
considering his December 2003 Board hearing testimony, the 
Board finds that the veteran should be scheduled for the 
appropriate VA examination to address his contentions 
concerning these disabilities.  38 C.F.R. § 3.159.  The 
veteran should also be asked to provide the names of any 
providers that have treated him for the claimed disabilities.

As noted earlier, the Board has found that new and material 
evidence has been submitted to reopen the claim of service 
connection for hearing loss.  As such, the Board finds that 
the veteran should under a VA audiological examination to 
determine the etiology of his hearing loss.

As for the issue of entitlement to a higher rating for PTSD, 
the Board notes that the veteran has been receiving treatment 
for his PTSD from a VA counseling center.  A review of the 
record indicates that such records are not associated with 
the claims file, and an attempt to obtain such records should 
be made.

Accordingly, the case is hereby REMANDED for the following:

1.  Any VA medical records documenting 
treatment (including any recent ongoing 
treatment) of the veteran's PTSD which 
are not already of record should be 
associated with the claims files.

2.  The veteran should be contacted and 
asked to identify (names, addresses and 
dates) all sources of non-VA treatment 
for the veteran's skin, urinary tract 
infection, a disability of the eyes, a 
disability of the veins, and peripheral 
neuropathy disability.  The RO should 
take appropriate steps to obtain any such 
records and associate them with the 
claims file.

3.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and etiology of any 
skin, urinary tract infection, a 
disability of the eyes, a disability of 
the veins, and peripheral neuropathy 
disorder that might be present.  The 
examiner should offer an opinion, based 
on a review of the record, as to whether 
it is at least as likely as not (a 50 
percent or more likelihood) that a 
current skin, urinary tract infection, a 
disability of the eyes, a disability of 
the veins, and peripheral neuropathy 
disorder is related to the veteran's 
military service, including exposure to 
herbicides.  It is imperative that the 
claims file be made available to the 
examiner(s) and reviewed by the 
examiner(s) in connection with the 
examination.

4.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



